                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

RAMON HERNANDO LOPEZ,                   :

                  Plaintiff             :   CIVIL ACTION NO. 3:18-92

      v.                                :         JUDGE MANNION

NANCY A. BERRYHILL,                     :

                  Defendant             :

                                  ORDER

      Pending before the court is the report of Chief Magistrate Judge Susan

E. Schwab which recommends that the plaintiff’s appeal of the decision of the

Commissioner of Social Security be denied and the Commissioner’s final

decision denying the plaintiff’s claim for benefits be affirmed. (Doc. 11). The

plaintiff has filed objections to the report. (Doc. 12). The Commissioner has

filed a response to the plaintiff’s objections. (Doc. 13). Upon review of the

record in this matter, the plaintiff’s objections will be OVERRULED, the report

and recommendation of Judge Schwab will be ADOPTED IN ITS ENTIRETY

and the Clerk of Court will be directed to CLOSE THIS CASE.

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to the
extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.

      The plaintiff filed an application for Supplemental Security Income

(“SSI”) under Title XVI of the Social Security Act claiming disability based

upon certain mental impairments. The plaintiff’s claim was denied upon initial

administrative review and, as a result, the plaintiff requested a hearing before

an administrative law judge (“ALJ”). A hearing was conducted at which the

plaintiff was represented by counsel.

      In considering the evidence of record, the ALJ determined that the

plaintiff had not been disabled within the meaning of the Act since the date of


                                        2
his application and he therefore denied the plaintiff’s application for benefits.

The plaintiff appealed the ALJ’s decision to the Appeals Council which denied

his request for review making the ALJ’s decision the final decision of the

Commissioner.

      The plaintiff filed the instant action on January 12, 2018, arguing that he

does not have the residual functional capacity (“RFC”) to perform a full range

of work at any exertional level for the durational requirement, the ALJ failed

to give controlling weight to his treating source opinion and proper weight to

the other medical opinions of record, and the side effects of his medication,

singularly or when combined with his other conditions, preclude him from

engaging in substantial gainful activity. After setting forth the standard

pursuant to which this court is obligated to consider the plaintiff’s claims,

Judge Schwab addressed each of the plaintiff’s arguments and determined

that the decision of the ALJ is supported by substantial evidence. As such,

Judge Schwab recommended that the plaintiff’s appeal be denied and the

Commissioner’s decision be affirmed.

      The plaintiff filed objections to Judge Schwab’s report. Upon review, the

plaintiff raises the same arguments previously raised in the brief and reply

brief in support of his appeal. The court finds that Judge Schwab has

adequately addressed each of the plaintiff’s arguments in her report. Because

the plaintiff’s arguments have previously been raised and addressed by Judge


                                       3
Schwab and the court agrees with the sound reasoning that led Judge

Schwab to her conclusions, the court will overrule the plaintiff’s objections and

adopt Judge Schwab’s report in its entirety as the reasoning of the court.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)   The plaintiff’s objections (Doc. 12) are OVERRULED.

           (2)   The report and recommendation of Judge Schwab (Doc.

                 11), is ADOPTED IN ITS ENTIRETY AS THE RULING OF

                 THE COURT.

           (3)   The plaintiff’s appeal is DENIED and the decision of the

                 Commissioner is AFFIRMED.

           (4)   The Clerk of Court is directed to CLOSE THIS CASE.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
Date: July 12, 2019
18-92-01.wpd




                                         4
